UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8057


JOHNNY DWAYNE ADAMS,

                Plaintiff - Appellant,

          v.

SOUTHWEST VIRGINIA REGIONAL JAIL AUTHORITY; DR. OFOUGHT,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:12-cv-00462-NKM-RSB)


Submitted:   April 29, 2013                 Decided:   May 13, 2013


Before DAVIS, KEENAN, and THACKER, Circuit Judges.


Affirmed in part, vacated in part and remanded by unpublished
per curiam opinion.


Johnny Dwayne Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnny Dwayne Adams appeals from the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) suit pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) (2006) for failure to state a claim.

Adams    sued   the    Southwest      Virginia   Regional   Jail      Authority

(“SVRJ”) and Dr. Ofought, a doctor at the jail, raising a claim

of deliberate indifference to serious medical needs based upon

the Defendants’ treatment of his back and leg pain.                 We affirm

the dismissal as to SVRJ for the reasons stated by the district

court.    See Adams v. Southwest Va. Reg’l, No. 7:12-cv-00462-NKM-

RSB (W.D. Va. Nov. 26, 2012).               However, with regard to the

claims   against      Ofought,   we    vacate    and   remand   for    further

proceedings.

           Under      28   U.S.C.      § 1915(e)(2)(B),     which      governs

proceedings in forma pauperis, a district court is directed to

dismiss a case “at any time” if the court finds that the case or

appeal is frivolous or malicious, fails to state a claim, or

seeks damages from someone who is immune from such relief.                  We

review de novo a district court’s dismissal for failure to state

a claim.    Slade v. Hampton Rds. Reg’l Jail, 407 F.3d 243, 248

(4th Cir. 2005) (28 U.S.C. § 1915A dismissal).                  A complaint

should not be dismissed for failure to state a claim unless

“after accepting all well-pleaded allegations in the plaintiff's

complaint as true and drawing all reasonable factual inferences

                                        2
from those facts in the plaintiff's favor, it appears certain

that the plaintiff cannot prove any set of facts in support of

his claim entitling him to relief.”                 Id. (quoting Edwards v.

City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999)).                 While a

pro se litigant’s pleadings are liberally construed, Gordon v.

Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978), a pro se complaint

must still contain sufficient facts “to raise a right to relief

above the speculative level” and “state a claim to relief that

is plausible on its face.”        Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555, 570 (2007).

           Adams presents more facts in his informal brief than

he did in his complaint.         Where no opportunity is given to amend

the    complaint,    the   dismissal       should    generally    be   without

prejudice.    See Arnett v. Webster, 658 F.3d 742, 756 (7th Cir.

2011); see also Coleman v. Peyton, 340 F.2d 603, 604 (4th Cir.

1965) (per curiam) (holding that, if a pro se complaint contains

a potentially cognizable claim, the plaintiff should be given an

opportunity   to     particularize     his    allegations).        Here,    the

district court dismissed without giving Adams an opportunity to

clarify his claim and without specifying whether the dismissal

was with or without prejudice.

           A prison official unnecessarily and wantonly inflicts

pain    proscribed    by   the    Eighth      Amendment    by    acting    with

deliberate    indifference       to    a     prisoner’s    serious     medical

                                       3
needs.    Estelle v. Gamble, 429 U.S. 97, 104 (1976).                                         In order

for   a   prisoner        to       prevail       on        such        a     claim       of    medical

mistreatment under § 1983, he “must allege acts or omissions

sufficiently       harmful         to    evidence          deliberate             indifference         to

serious medical needs.”                  Id. at 106.             First, the prisoner must

show objectively that the deprivation suffered or the injury

inflicted was serious.                   Farmer v. Brennan, 511 U.S. 825, 834

(1994).      Second,        the         prisoner      must        satisfy          the    subjective

component    of      such          a    claim        by     a     showing          of     deliberate

indifference by prison officials.                         This “entails something more

than mere negligence” but does not require actual purposeful

intent.     Rish v. Johnson, 131 F.3d 1092, 1096 (4th Cir. 1997).

“It   requires      that       a       prison    official             actually       know      of     and

disregard    an    objectively            serious         condition,            medical       need,    or

risk of harm.”        Id. (quoting Farmer v. Brennan, 511 U.S. 825,

837 (1994)).

            Here,     the       district         court          did       not     address      whether

Adams’ condition was a serious medical need.                                 The district court

stated that Adams did not specify the part of his body that was

in pain; however, the medical records submitted by Adams with

his   complaint      show          that     he       suffered              from    arthritis          and

degenerative disc disease and that he had chronic pain in his

back, leg, pelvis and hip.                  We find that these records raise a

plausible         claim        that         he            had         a         serious        medical

                                                 4
condition.          See Scott v. Ambani, 577 F.3d 642, 648 (6th Cir.

2009) (noting that failure to treat severe back and leg pain

might lead trier of fact to conclude that prison officials were

deliberately indifferent); Gutierrez v. Peters, 11 F.3d 1364,

1370-71      (7th     Cir.     1997)   (recognizing           that    the    Supreme       Court

in Estelle “never questioned that the inmate’s allegations of

severe pain from his back injury were sufficiently serious to

support his Eighth Amendment claim”).

               Turning        to    the     subjective          prong       and     liberally

construing          Adams’     complaint     and      supporting        materials,        Adams

alleged that Ofought refused to treat him because he was an

inmate and because he was requesting specific treatment, removed

him    from    the     vast     majority     of       his     pain    medication         without

examining him after he complained, and told him that he did not

need    to     be     able     to   walk    or       stand.      We     find      that     these

allegations, when liberally construed with all inferences in his

favor,       state     a     potentially     cognizable         claim       for   deliberate

indifference to medical needs.                   See Estelle, 429 U.S. at 104-05

(noting       that         officials      evince       deliberate       indifference         by

completely failing to consider an inmate’s complaints).

               Moreover, we need not decide whether these allegations

alone are sufficient, as consideration of the allegations in

Adams’ informal brief further strengthens his complaint.                                    Had

Adams’ complaint been dismissed without prejudice, he would have

                                                 5
been able to construct a new complaint with these facts, and

perhaps others.          The additional allegations are as follows:                     (1)

Ofought was the doctor who denied him treatment (a fact that was

only    inferred     from     Adams’    complaint),          (2)    Ofought    failed    to

conduct    any     examination       whatsoever,     and      (3)     instead,      Ofought

drastically reduced Adams’ pain medication that he had been on

for     fourteen     years     in     the   face    of       Adams’       assertions     of

increasing       pain.       When    liberally     construed,         the    entirety    of

Adams’     allegations         adequately         assert           that     Ofought     was

deliberately indifferent by refusing treatment based upon Adams’

status and his complaints, rather than a medical judgment; by

failing to conduct any examination or investigation into Adams’

complaints of pain, which were supported by his medical records;

and by reducing Adams’ pain medication without a medical reason.

            Based      on    the     foregoing,    we    find       the   claim     against

Ofought    was     improperly        dismissed.         We    therefore       vacate    and

remand to permit amendments to the complaint and for further

proceedings.        We      affirm    the   dismissal        of    the    claims    against

SWRJ.     We deny Adams’ motion for appointment of counsel.                              We

dispense     with      oral    argument      because         the     facts    and     legal

contentions      are     adequately     presented       in    the     materials       before

this court and argument would not aid the decisional process.


                                                        AFFIRMED IN PART; VACATED
                                                        AND REMANDED IN PART

                                            6